DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The abstract of the disclosure is objected to because the abstract is too long, more than 150 words.  Also, legal phraseology “comprises” is used in the abstract.  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 17 and 19-32 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson (3,813,853) in view of Cho (8,277,526 B2).
Regarding to claim 17, Anderson discloses a dust collector (21 in Fig. 7, col. 1, lines 5-10) comprising one or more filtering assemblies (26) having a plurality of filtering elements (27, col. 4, lines 50-64) extending in a tubular form and closed at one end (col. 6, lines 19-40), wherein the filtering elements as filter bags (27) made of filtering material and all the filtering elements (27) of the same filtering assembly (26) are kept in contact with each other along a direction parallel to their length, so as to enclose therebetween closed flow channels, open at one end, for the gaseous fluid and the cross-sections of the filtering elements and flow channels define, as a whole, a cross-section of the respective filtering assembly as a two-dimensional repetition of closed geometric figures, the flow channels are closed at the end opposite the end at which the 
Regarding to claim 19, Cho shows in Figure 2 that rows of filtering elements (123) are arranged parallelly to a first axis and are placed side by side in a direction perpendicular to the first axis, so that each filtering element (123) is in contact, along a generatrix thereof, with a generatrix of an adjacent filtering element.
Regarding to claim 20, Cho shows in Figure 2 that the filtering elements (123) have a curvilinear cross-section; the rows of filtering elements are kept in contact with each other so that along a generatrix, each filtering element (121/123) is in contact with the generatrix of a filtering element in the adjacent row (Figure 2).
Regarding to claims 21 and 28, Anderson discloses each filtering assembly (27) comprising a head that is arranged at one end of the filtering assembly (27) and that comprises closure caps (64, col. 6, lines 41-42) for the closed ends of the filtering elements (27), the head having openings for the open ends of the flow channels; a closure bottom that is arranged at the other end of the filtering assembly and that comprises closure caps (62, col. 6, lines 28-29) for the closed ends of the flow channels, the closure bottom having openings for the open ends of the filtering elements.
Regarding to claim 22, Cho shows in Fig. 2 that the closure bottom is delimited by a profile tangent to the filtering elements on a first axis and sufficient to house a spacer section on a second axis so as to prevent dust from depositing, said second axis being perpendicular to said first axis (see details of Fig. 2).
Regarding to claim 23, Cho shows in Figure 4 that the filtering assembly comprises an external casing (118) that extends between the head and the closure bottom and that encloses all the filtering elements (123) of the filtering assembly, and 
Regarding to claim 27, Cho shows in Figure 2 that the filtering elements (123) are made by coupling sheets (121) that are permanently deformed so that their cross-section is defined by repetitions of D-shaped forms that are connected to each other.
Regarding to claim 29, Cho discloses a method for manufacturing a filtering assembly (123) comprising the steps of permanently deforming a sheet of a rigid or semi-rigid filtering material (121) so as to obtain a cross-section defined by repetitions of D-shaped forms (see Fig. 2) that are connected to each other; with hollow parts of the D-shaped forms facing each other, coupling the two sheets (121) so deformed, so as to keep the straight parts of the D-shaped forms in contact and to obtain rows of filtering elements (123) spaced apart from each other and connected by means of spacer sections (unlabeled) formed by the parts that are kept in contact with each other; connecting the various rows of filtering elements (123) to each other, by placing them in contact along generatrices of the elements facing each other (see Fig. 2); closing the ends of the filtering elements (123) and of the flow channels that are formed between the filtering elements, wherein the cross-sections of the filtering elements and flow channels define, as a whole, a cross-section of the filtering assembly as a two-dimensional repetition of closed geometric figures (see Fig. 2).
12.	Regarding to claim 30, Cho shows in Fig. 2 that contact between the straight parts of the D-shaped forms and the rows of filtering elements is inherently obtained by means of gluing or welding (see Fig. 2).

14.	Regarding to claim 32, Cho discloses contact between the straight parts of the D-shaped forms and the rows of filtering elements (123) is obtained by means of insertion of closure caps at one end of the filtering elements and at the opposite end of the flow channels, the mutual positions of said closure caps being fixed and predetermined according to the dimensions of the cross-sections of the filtering elements and flow channels (see Fig. 1).
15.	Regarding to numerical requirements “the cross-section of the filtering elements is circular and each filtering element (2) has a cross-section with a diameter comprised between 5 and 30 millimetres; the ratio between the length of a filtering element and its diameter ranges between 15 and 100” of claim 24, “the length of the spacer sections is greater than zero and less than, or equal to, once the diameter of the filtering elements” of claim 25, and “the length of the filtering elements is less than 1500 millimetres” of claim 26, unexpected results must be established by factual evidence.  Mere conclusory statements in the specification do not suffice.  In re Lindner, 457 F.2d 506, 508, 173 USPQ 356, 358 (CCPA 1972).  In re Wood, 528, F.2d 638, 642, 199 USPQ 137, 140 (CCPA 1978).
Response to Amendment
16.	Applicant's arguments filed on December 28, 2021 have been fully considered but they are not persuasive. 

18.	The Examiner now drops the European reference and newly introduces Cho (8,277,526 B2) as the secondary reference in combination with the primary reference Anderson in the 103 rejection of the claims to show:
Cho discloses a filtering assembly (100 in Fig. 1) comprising a plurality of tubular filtering elements (123) made of rigid or semi-rigid material (see Fig. 1), each having a substantially circular shape cross-section (124) and connecting portions as spacers (see unlabeled spacers in Fig. 2) arranged on generatrices of the filtering elements (123) so that parallel rows of filtering elements (123) connected by spacer sections are formed interconnecting the adjacent tubular filtering elements (123), the rows extending parallelly to a first axis of a system of cartesian axes (see details of Figure 2 showing 3 rows of filter elements, each with 5 filter elements, connected side by side in parallel, wherein each row has 5 filter elements connected to each other by spacers).  

Cho shows in Figure 2 that rows of filtering elements (123) are arranged parallelly to a first axis and are placed side by side in a direction perpendicular to the first axis, so that each filtering element (123) is in contact, along a generatrix thereof, with a generatrix of an adjacent filtering element.
Cho shows in Figure 2 that the filtering elements (123) have a curvilinear cross-section; the rows of filtering elements are kept in contact with each other so that along a generatrix, each filtering element (121/123) is in contact with the generatrix of a filtering element in the adjacent row (Figure 2).
19.	Applicant’s arguments with respect to claims 17 and 19-32 have been thoroughly considered but are moot in view of the rejection, as discussed above.

20.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Conclusion
21.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH CHAU THI PHAM whose telephone number is (571)272-1163. The examiner can normally be reached M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on (571) 272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/MINH CHAU T PHAM/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        January 05, 2022